People v Bermudez (2019 NY Slip Op 05063)





People v Bermudez


2019 NY Slip Op 05063


Decided on June 25, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 25, 2019

Sweeny, J.P., Manzanet-Daniels, Kahn, Gesmer, JJ.


4552 3326/11

[*1]The People of the State of New York, Respondent,
vJose Bermudez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Arielle Reid of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Paul A. Andersen of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Patricia DiMango, J.), rendered August 6, 2013, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him to a term of 3½ years, unanimously reversed, on the law, the plea vacated, and the matter remanded for further proceedings.
This Court previously remitted this matter to Supreme Court for a hearing on Peque grounds (People v Peque, 22 NY3d 168, 200 [2013], cert denied sub nom. Thomas v New York, 574 US &mdash, 135 S Ct 90 [2014]), and held this appeal in abeyance for that purpose (154 AD3d 410, 411 [1st Dept 2017]). Supreme Court (Ralph Fabrizio, J. at hearing) found that there is a reasonable possibility that defendant would not have pleaded guilty had the court advised him of the possibility of deportation as a result of his plea, and the People do not seek to challenge that determination. Accordingly, we vacate the conviction and remand this matter for further proceedings consistent with this decision and order.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 25, 2019
CLERK